EXHIBIT 10.1

LOAN AGREEMENT

     This LOAN AGREEMENT (“Agreement”) is entered into as of September 3, 2008
(the “Effective Date”) by and between ViaGen, Inc., an Arizona corporation
(“ViaGen”), and Geron Corporation, a Delaware corporation (“Geron”).

     WHEREAS, Geron has agreed to lend to ViaGen an aggregate amount of
$1,500,000 (the “Loan”) for the purpose of funding ViaGen’s investment in
Exemplar Genetics, LLC (“Exemplar”), subject to the terms and conditions set
forth herein; and

     WHEREAS, ViaGen will issue a convertible promissory note to Geron in such
amount (the “Note”).

     NOW, THEREFORE, in consideration of the mutual premises and covenants set
forth herein, the parties hereto agree as follows:

ARTICLE I

LOAN

     Section 1. Loan. Subject to the terms and conditions of this Agreement,
ViaGen will borrow from Geron and Geron will lend to ViaGen $1,500,000 (the
“Loan Proceeds”) pursuant to Section 2 below and the terms and conditions of the
Note.

     Section 2. Purpose; Return of Loan Proceeds. ViaGen acknowledges that Geron
is providing the Loan for the purpose of funding ViaGen’s investment in Exemplar
(the “Transaction”). ViaGen agrees that, should the Transaction not close within
30 days from the date of this Agreement, ViaGen will return the Loan Proceeds in
accordance with the terms of the Note.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF GERON

     Geron hereby represents, warrants and covenants to ViaGen as follows:

     Section 1. Authority. Geron has the corporate power, capacity and authority
to execute and deliver this Agreement and any other certificate, agreement,
document or other instrument to be executed and delivered in connection with the
transactions contemplated by this Agreement and to perform Geron’s obligations
under this Agreement and to consummate the transactions contemplated hereby and
thereby. This Agreement has been duly executed and delivered and constitutes the
legal, valid, and binding obligation of Geron, enforceable in accordance with
its terms.

     Section 2. Purchase for Own Account. Geron represents that, with the
exception of the potential assignment of the Note to Exeter Life Sciences, Inc.,
it is acquiring the Note and any equity securities issuable upon conversion of
such Note (collectively, the “Securities”) solely for investment for Geron’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that Geron has no present intention of
selling, granting any participation in, or otherwise distributing the same. The
acquisition by Geron of any of the Securities shall constitute confirmation of
the representation that, at the date of such acquisition, Geron does not then
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of the Securities.

     Section 3. Disclosure of Information. Geron has received all the
information it considers necessary or appropriate for deciding whether to
acquire the Securities. Geron further represents that it has had an opportunity
to ask questions and receive answers from ViaGen regarding the terms and
conditions of the offering of the Securities and the business, properties,
prospects and financial condition of ViaGen.

--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF VIAGEN

     ViaGen hereby represents, warrants and covenants to Geron as follows:

     Section 1. Organization, Good Standing and Qualification. ViaGen is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Arizona and has all requisite corporate power and authority to
carry on its business as now conducted. ViaGen is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would have a material adverse effect on its business or properties.

     Section 2. Authorization. All corporate actions on the part of ViaGen, its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement, the performance of all obligations of ViaGen
hereunder and the authorization, issuance, sale and delivery of the Notes have
been taken. This Agreement and the Notes constitute valid and legally binding
obligations of ViaGen, enforceable against ViaGen in accordance with their
respective terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

     Section 3. Valid Issuance of Stock. The securities issued pursuant to the
Note, when issued, sold and delivered in accordance with the terms hereof for
the consideration expressed herein, will be duly and validly authorized and
issued, fully paid and nonassessable and free of restrictions on transfer other
than restrictions on transfer under this Agreement and applicable state and
federal securities laws.

ARTICLE IV

MISCELLANEOUS

     Section 1. Termination. This Agreement and all obligations of ViaGen and of
Geron hereunder shall terminate (a) upon mutual agreement by ViaGen and Geron,
or (b) upon material breach of this Agreement by one party upon notice from the
other party, provided that no termination right shall exist pursuant to this
subsection (c) unless such breach shall not have been cured by the breaching
party (unless such breach is incapable of cure) within 15 days after such
breaching party shall have received notice of the non-breaching party’s intent
to exercise its right to terminate.

     Section 2. Survival of Representations, Warranties and Covenants. The
representations and warranties of ViaGen and Geron contained in or made pursuant
to this Agreement shall survive the execution and delivery of this Agreement and
shall in no way be affected by any investigation of the subject matter thereof
made by or on behalf of Geron or ViaGen.

     Section 3. Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of any Securities). Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

     Section 4. Governing Law; Venue. This Agreement is to be construed in
accordance with and governed by the internal laws of the State of Arizona
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Arizona to the rights and duties of the parties.

--------------------------------------------------------------------------------

     Section 5. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

     Section 6. Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

     Section 7. Notices. Except as may be otherwise provided herein, all
notices, requests, waivers and other communications made pursuant to this
Agreement shall be in writing and shall be conclusively deemed to have been duly
given (a) when hand delivered to the other party; (b) when sent by facsimile to
the number set forth below each party’s signature if sent between 8:00 a.m. and
5:00 p.m. recipient’s local time on a Business Day, or on the next Business Day
if sent by facsimile to the number set forth below if sent other than between
8:00 a.m. and 5:00 p.m. recipient’s local time on a Business Day; (c) three
Business Days after deposit in the U.S. mail with first class or certified mail
receipt requested postage prepaid and addressed to the other party at the
address set forth below; or (d) the next Business Day after deposit with a
national overnight delivery service, postage prepaid, addressed to the parties
as set forth below with next Business Day delivery guaranteed, provided that the
sending party receives a confirmation of delivery from the delivery service
provider. Each person making a communication hereunder by facsimile shall
promptly confirm by telephone to the person to whom such communication was
addressed each communication made by it by facsimile pursuant hereto but the
absence of such confirmation shall not affect the validity of any such
communication. A party may change or supplement the addresses given above, or
designate additional addresses, for purposes of this Article IV, Section 7 by
giving the other party written notice of the new address in the manner set forth
above. “Business Day” means each Monday, Tuesday, Wednesday, Thursday or Friday
on which banking institutions are not authorized or obligated by law, regulation
or executive order to close in California or Arizona.

     Section 8. Amendments and Waivers. Any term of this Agreement or the Notes
may be amended by mutual written agreement, and the observance of any term of
this Agreement or the Notes may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the waiving party.

     Section 9. Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of this Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.

     Section 10. Expenses. Each party shall pay all costs and expenses that it
incurs with respect to the negotiation, execution, delivery and performance of
this Agreement. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement or the Note, the prevailing party shall be
entitled to reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.

     Section 11. Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement among the parties with respect to the
subject matter hereof and no party shall be liable or bound to any other party
in any manner by any warranties, representations or covenants except as
specifically set forth herein or therein.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

VIAGEN, INC.    By:  /s/ Mark Walton    Mark Walton, President


Address:        ViaGen, Inc.    12357A Riata Trace Pkwy    Suite 100    Austin,
TX 78727    Phone: (512) 401-5900  Fax: (512) 401-5919


GERON CORPORATION    By:  /s/ David J. Earp    David Earp, Chief Patent Counsel
  & Sr. V.P., Business Development


Address:        Geron Corporation    230 Constitution Drive    Menlo Park, CA
94025 


--------------------------------------------------------------------------------